34.810(1)(b)(2); NRS 34.810(2).          Appellant's petition was therefore
                procedurally barred absent a demonstration of good cause and actual
                prejudice. NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3).
                             In an attempt to excuse his procedural defects, appellant
                claimed that he had newly discovered evidence that the State committed a
                Brady3 violation and offered false evidence at his 1997 trial by failing to
                disclose to the jury that the DNA evidence was analyzed using the PCR
                technique. Appellant's claim does not rely on evidence withheld by the
                State but rather is based on his belief that the DNA results were
                inadmissible at trial because they were obtained through the use of the
                PCR technique. The instant petition was filed almost 13 years after the
                conclusion of appellant's trial and direct appeal, and appellant's
                allegations failed to demonstrate that the StateS withheld evidence from
                the defense or that appellant could not have known about the factual basis
                for this claim earlier. See State v. Huebler, 128 Nev. , & n.3, 275
                P.3d 91, 95 & n.3 (2012); Hathaway v. State, 119 Nev. 248, 252-53, 71 P.3d
                503, 506 (2003). Therefore, we conclude that the district court did not err
                in rejecting this claim.
                             Next, appellant claimed that his trial counsel was ineffective
                for failing to investigate the DNA evidence and that official interference
                prevented him from raising the DNA claims earlier because the prison did


                . . . continued

                2012); Peck v. State, Docket No. 60878 (Order of Affirmance, January 16,
                2013).

                      3 Brady     v. Maryland, 373 U.S. 83 (1963).



SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A
                not provide him with the means to research DNA methods or protocols. To
                the extent that appellant claimed that the ineffective assistance of trial
                counsel provided good cause to excuse his procedural defects, appellant's
                claim lacked merit. A claim of ineffective assistance that is itself
                procedurally barred cannot constitute good cause to excuse a procedural
                defect.   Hathaway, 119 Nev. at 252, 71 P.3d at 506. As to appellant's
                claim that official interference prevented him from ascertaining the legal
                basis of his claim earlier, appellant did not demonstrate that the prison
                failed to provide adequate access to legal resources or the courts.
                Therefore, we conclude that the district court did not err in rejecting these
                good-cause arguments.
                             Appellant also claimed that the procedural bars did not apply
                to him because his judgment of conviction did not include the conditions of
                his lifetime-supervision sentence and thus was not final. This claim is
                without merit, as the conditions of lifetime supervision are determined by
                the Board of Parole Commissioners after a hearing just prior to the sex
                offender's release from custody. See Palmer v. State, 118 Nev. 823, 827, 59
                P.3d 1192, 1194-95 (2002); NRS 213.1243(1); NAC 213.290. Therefore, we
                conclude that the district court did not err in denying the petition as
                procedurally barred, and we
                             ORDER the judgment of the district court AFFIRMED.




                                                     eje.42.1
                                         Hardesty

                                                                     OAcut
                                                            Cherry
SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                  cc: Hon. Brent T. Adams, District Judge
                       Frank Milford Peck
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) 1947A    en